 
Exhibit 10.01

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of November 5, 2012,
by and among ENERGY TELECOM, INC., a Florida corporation, with headquarters
located at 3501-B N. Ponce de Leon Blvd., #393, St. Augustine, Florida 32084
(the "Company"), and Normandia Capital, a Panama corporation with a mailing
address of c/o Gracin & Marlow, LLP, 405 Lexington Avenue, 26th Floor, New York,
New York 10174 (the "Buyer").


WHEREAS:
 
A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Regulation S (“Regulation S”), as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the under the Securities Act of 1933,
as amended (the “1933 Act”).
 
B.           The Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, 1,150 shares of series A
convertible preferred stock (the “Preferred Shares”) pursuant to the Certificate
of Designation, Rights and Preferences of the Series A Convertible Preferred
Stock, in the form attached hereto as Exhibit A (the “Certificate of
Designation”), which Preferred Shares are convertible into shares of the
Company’s class A Common Stock (the “Common Stock” and, as converted, the
“Conversion Shares”, and together with the Common Stock and Preferred Shares,
the “Securities”).
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1.           PURCHASE AND SALE OF PREFERRED SHARES.
 
(a)            Purchase of Preferred Shares.
 
(i)           Preferred Shares. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to Buyer, and Buyer, shall purchase from the Company on the Closing Date (as
defined below), the Preferred Shares (the "Closing").
\
(ii)           Closing. The date and time of the Closing (the "Closing Date")
shall be 10:00 a.m., New York City time, on the date hereof after notification
of satisfaction (or waiver) of the conditions to the Closing set forth in
Sections 6 and 7 below, at the offices of Gracin & Marlow, LLP, Chrysler
Building, 405 Lexington Avenue, 26th Floor, New York, New York 10174.
 
(iii)           Purchase Price. The aggregate purchase price for the Preferred
Shares to be purchased by the Buyer at the Closing (the "Purchase Price") shall
be $115,000. The purchase price per Preferred Share is $100.
 
(b)           Form of Payment. On the Closing Date, (i) Buyer shall pay the
Purchase Price to the Company for the Preferred Shares to be issued and sold to
Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company's written wire instructions and (ii) the Company
shall deliver to Buyer the Preferred Shares which such Buyer is purchasing, duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.
 
2.           BUYER'S REPRESENTATIONS AND WARRANTIES. Buyer represents and
warrants that:
 
(a)           Organization; Authority. Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement. The execution,
delivery and performance by Buyer of the transactions contemplated by this
Agreement has been duly authorized by all necessary action on the part of such
Buyer. This Agreement has been duly executed by Buyer, and when delivered by
Buyer in accordance with the terms hereof, will constitute the valid and legally
binding obligation of Buyer, enforceable against it in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies.

 
 

--------------------------------------------------------------------------------

 

 (b)           No Conflicts. The execution, delivery and performance by Buyer of
this Agreement and the consummation by Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
Buyer or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Buyer is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Buyer to perform its
obligations hereunder.
 
(c)            Non-U.S. Buyer. Buyer is outside the United States when receiving
and executing this Agreement and the Buyer is not a U.S. Person as defined in
Rule 902 of Regulation S.
 
(d)            No Public Sale or Distribution. Such Buyer (i) is acquiring the
Preferred Shares and (ii) upon conversion of the Preferred Shares, will acquire
the Conversion Shares issuable upon conversion thereof, in each case, for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof in violation of applicable securities laws,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, by making the representations herein, such Buyer does not agree, or
make any representation or warranty, to hold any of the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Buyer does not presently have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities in violation of applicable securities
laws.   The Buyer has no intention to distribute either directly or indirectly
any of the Securities in the United States or to U.S. Persons.
 
(e)            Reliance on Exemptions. Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
(f)            Information. Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by such Buyer.  Such Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Such Buyer
understands that its investment in the Securities involves a high degree of
risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.
 
(g)           No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(h)           Transfer or Resale. Such Buyer understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) such Buyer shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to such Buyer, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration (it
being acknowledged that an opinion issued by Gracin & Marlow, LLP shall be
acceptable to the Company), or (C) such Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144, and further, if Rule 144 is not applicable, any resale of the Securities
under circumstances in which the seller (or the Person (as defined below)
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.

 
2

--------------------------------------------------------------------------------

 

(i)             Certain Trading Activities. Such Buyer has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Buyer, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities) during the period commencing as of the time
that such Buyer was first contacted by the Placement Agent (as defined below)
regarding the specific investment in the Company contemplated by this Agreement
and ending immediately prior to the execution of this Agreement by such Buyer
(it being understood and agreed that for all purposes of this Agreement, and,
without implication that the contrary would otherwise be true, that neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock). “Short Sales” means all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Securities Exchange Act of 1934, as amended (the “1934 Act”).
 
(j)             Experience of Such Buyer. Such Buyer, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Buyer is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(k)            General Solicitation.  Such Buyer is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(l)             No Directed Selling Efforts.  The Buyer has not acquired the
Securities as a result of, and will not itself engage in, any “directed selling
efforts” (as defined in Regulation S under the 1933 Act) in the United States in
respect of the Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of the Securities;
provided, however, that the Buyer may sell or otherwise dispose of the
Securities pursuant to registration thereof under the 1933 Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements.
 
(m)           No Plan or Scheme.  The Buyer acknowledges that the statutory and
regulatory basis for the exemption from U.S. registration requirements claimed
for the offer of the Preferred Shares, although in technical compliance with
Regulation S, would not be available if the offering is part of a plan or scheme
to evade the registration provisions of the 1933 Act or any applicable state or
provincial securities laws.
 
(n)           Observance of Local Laws.  To the best of Buyer’s knowledge, the
Buyer is in compliance with the laws of its jurisdiction in connection with any
invitation to subscribe for the Preferred Shares or any use of this Agreement,
including: (a) the legal requirements within its jurisdiction for the purchase
of the Preferred Shares; (b) any foreign exchange restrictions applicable to
such purchase; (c) any governmental or other consents that may need to be
obtained; and (d) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of the
Securities.  Such Buyer’s subscription and payment for, and its continued
beneficial ownership of the Securities, will not violate any applicable
securities or other laws of the Buyer’s jurisdiction.
 
The Company acknowledges and agrees that Buyer does not make or has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 2.

 
3

--------------------------------------------------------------------------------

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to Buyer that, as of the date hereof and as of the
Closing Date (which representations and warranties shall be deemed to apply,
where appropriate, to each Subsidiary (as defined below) of the Company):
 
 (a)           Organization. The Company has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Florida, with corporate power and authority to own or lease its properties and
conduct its business as described in its Annual Report on Form 10-K for the year
ended December 31, 2011 (the "Annual Report"). The Company has no significant
subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the SEC) other than as set forth in the Annual Report and otherwise has no
direct or indirect subsidiaries. The Company is duly qualified to transact
business in all jurisdictions in which the conduct of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to result in any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents (as defined below) (collectively
a "Material Adverse Effect").
 
(b)           Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Irrevocable Transfer Agent Instructions
(as defined in Section 5(b)), and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the "Transaction Documents") and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Preferred Shares, and the reservation for
issuance and the issuance of the shares issuable upon conversion of the
Preferred Shares have been duly authorized by the Company's Board of Directors,
and no further filing, consent, or authorization is required by the Company's
Board of Directors or its stockholders. This Agreement and the other Transaction
Documents of even date herewith have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.
 
(c)           Issuance of Securities. The outstanding shares of Common Stock of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and, when issued and paid for as contemplated by the terms of
the Transaction Documents, will be free from all taxes, liens and charges with
respect to the issue thereof, validly issued, fully paid and non-assessable, and
no preemptive rights of stockholders exist with respect to any of the Securities
or the issue and sale thereof. As of the Closing, a number of shares of Common
Stock shall have been duly authorized and reserved for issuance which equals or
exceeds the maximum number of shares of common stock issuable upon conversion of
the Preferred Shares.  The offering or sale of the Securities as contemplated by
this Agreement does not give rise to any rights, other than those which have
been waived or satisfied, for or relating to the registration of any shares of
Common Stock. Upon issuance or conversion in accordance with the Preferred
Shares, the shares to be issued will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. There are no securities or
instruments issued by the Company containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities
 
(d)           Equity Capitalization. As of the date hereof, the Company has or
will have, as the case may be, an authorized, issued and outstanding
capitalization as is set forth in the Annual Report or any quarterly reports on
Form 10-Q or Current Reports on Form 8-K filed since the filing of the Annual
Report with the SEC (the “SEC Filings”) and the Preferred Shares to be issued to
Buyer pursuant to this Agreement.


 
4

--------------------------------------------------------------------------------

 


(e)           Disclosure.
 
 (i)          The Company confirms that neither it nor any other person acting
on its behalf has provided the Buyer’s agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information. The Company understands and confirms that Buyer will rely
on the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to Buyer regarding the Company, its business
and the transactions contemplated hereby, including the Schedules to this
Agreement, furnished by or on behalf of the Company does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company during the twelve (12) months preceding the date hereof did not at the
time of release contain any untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary in order to make such
statements therein, in the light of the circumstances in which they were made,
not misleading. No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.
 
(ii)          The Common Stock of the Company is registered pursuant to Section
15 of the 1934 Act.  During the one year period preceding the date of this
Agreement, the Company has timely filed all reports, schedules, forms,
statements and other documents that a company with securities registered under
Section 12 of the 1934 Act would be required to file.  At the times of their
respective filing, all such reports, schedules, forms, statements and other
documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the Commission promulgated thereunder.  At
the times of their respective filings, such reports, schedules, forms,
statements and other documents did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
 (f)           Offering Materials. The Company has not, directly or indirectly,
distributed and will not distribute any offering material in connection with the
offering and sale of the Securities. The Company has satisfied or will satisfy
all requirements of the federal and state securities laws and, except for a Form
8-K filing, the issuance of the Preferred Shares does not require any filing
with the Securities and Exchange Commission or any state regulators.
 
(g)           Financial Statements. The consolidated financial statements of the
Company, together with related notes and schedules as set forth or incorporated
by reference in the Annual Report, present fairly in all material respects the
financial position and the results of operations and cash flows of the Company,
at the indicated dates and for the indicated periods. Such consolidated
financial statements and related schedules have been prepared in accordance with
United States generally accepted principles of accounting ("GAAP"), consistently
applied throughout the periods involved, except as disclosed therein, and all
adjustments necessary for a fair presentation of results for such periods have
been made and comply as to form in all material respects with applicable
accounting requirements and the rules of the SEC as applicable to companies with
securities registered under the 1934 Act. The summary and selected consolidated
financial and statistical data included or incorporated by reference in the
Annual Report present fairly in all material respects the information shown
therein, at the indicated dates and for the indicated periods, and such data has
been compiled on a basis consistent with the financial statements presented
therein and the books and records of the Company. The Company does not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations or any "variable interest entities" within the
meaning of Financial Accounting Standards Board Interpretation No. 46), not
disclosed in the Annual Report. All filings of the Company made with the SEC
complied in all material respects with the requirements of the 1934 Act and none
of such filings contain an untrue statements of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein in light of the circumstances under which they were
made, not misleading.
 
(h)           Accountants. RBSM LLP, who have rendered an opinion on the
financial statements filed with the Securities and Exchange Commission (“SEC”)
as part of, or incorporated by reference in, the Annual Report is, to the
Company’s knowledge, an independent registered public accounting firm with
respect to the Company within the meaning of the 1933 Act and the applicable
Rules and Regulations and the Public Company Accounting Oversight Board (United
States) (the "PCAOB").

 
5

--------------------------------------------------------------------------------

 

(i)           Weaknesses or Changes in Internal Accounting Controls. Except as
disclosed in the SEC Filings, the Company is not aware of (i) any material
weakness in its internal control over financial reporting or (ii) change in
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company's internal control over
financial reporting.
 
(j)           Sarbanes-Oxley. Solely to the extent that the Sarbanes-Oxley Act
of 2002, as amended, and the rules and regulations promulgated by the SEC
thereunder (collectively, the "Sarbanes-Oxley Act") has been applicable to the
Company, there is, and has been, no failure on the part of the Company to comply
in all respects with any provision of the Sarbanes-Oxley Act other than the
weakness in internal accounting controls. The Company has taken all necessary
actions to ensure that it is in compliance in all respects with all provisions
of the Sarbanes-Oxley Act other than the weakness in internal accounting
controls that are in effect with respect to which the Company is required to
comply and is actively taking steps to ensure that it will be in compliance with
the other provisions of the Sarbanes-Oxley Act which will become applicable to
the Company.
 
(k)           Litigation. There is no action, suit, claim or proceeding pending
or, to the knowledge of the Company, threatened against the Company before any
court or administrative agency or otherwise which if determined adversely to the
Company would have, individually or in the aggregate, a Material Adverse Effect,
except as set forth in the Annual Report.
 
(l)            Title. The Company has good and marketable title to all of the
material properties and assets reflected in the consolidated financial
statements hereinabove described or described in the Annual Report, subject to
no lien, mortgage, pledge, charge or encumbrance of any kind except those
reflected in such financial statements or described in the Annual Report or
which are not material in amount or would not materially interfere with the use
to be made of such properties or assets. The Company occupies its leased
properties under valid and binding leases conforming in all material respects to
the description thereof set forth in the Annual Report.
 
(m)           Taxes. The Company has filed all federal, state, local and foreign
tax returns which have been required to be filed and have paid all taxes
indicated by such returns and all assessments received by it to the extent that
such taxes have become due and are not being contested in good faith and for
which an adequate reserve for accrual has been established in accordance with
GAAP. All tax liabilities have been adequately provided for in the consolidated
financial statements of the Company in accordance with GAAP, and the Company
does not know of any actual or proposed additional material tax assessments.
 
(n)           Absence of Certain Changes. Except as disclosed in the SEC
Filings, there has not been any Material Adverse Effect, and there has not been
any material transaction entered into by the Company. The Company has no
material contingent obligations which are not disclosed in the SEC Filings.
 
(o)           No Conflicts. The Company is not, or with the giving of notice or
lapse of time or both, will not be after giving effect to the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Preferred Shares, and the
reservation for issuance and the issuance of the underlying commons shares), (i)
in violation of its articles of organization, by-laws, any certificate of
designations or other organizational documents or (ii) in violation of or in
default under any agreement, lease, contract, indenture or other instrument or
obligation to which it is a party or by which it, or any of its properties, is
bound and, solely with respect to this clause (ii), which violation or default
would have a Material Adverse Effect. The execution and delivery of this
Agreement and the consummation of the transactions herein contemplated and the
fulfillment of the terms hereof will not conflict with or result in a breach of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust or other agreement or instrument to which the Company is
a party or by which the Company or any of its respective properties is bound, or
of the articles of organization or by-laws of the Company or any law, order,
rule or regulation judgment, order, writ or decree applicable to the Company of
any court or of any government, regulatory body or administrative agency or
other governmental body having jurisdiction, except to the extent that such
conflict, breach or default would not have a Material Adverse Effect.

 
6

--------------------------------------------------------------------------------

 

(p)           Contracts. There is no document, contract or other agreement
required to be described in the SEC Filings that is not described or filed as
required by the 1934 Act or the rules and regulations thereunder. Each
description of a contract, document or other agreement in the SEC Filings
accurately reflects in all material respects the terms of the underlying
contract, document or other agreement. Each contract, document or other
agreement described in the SEC Filings or listed in the exhibits to the SEC
Filings or incorporated by reference is in full force and effect and is valid
and enforceable by and against the Company in accordance with its terms (except
as rights to indemnity and contribution thereunder may be limited by federal or
state securities laws and matter of public policy and except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors' rights
generally and by general equitable principle). Neither the Company nor, to the
Company's knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement or any other agreement or instrument to which the Company is a party
or by which the Company or its respective properties or businesses may be bound,
and no event has occurred which with notice or lapse of time or both would
constitute such a default, in any such case in which the default or event,
individually or in the aggregate, would have a Material Adverse Effect.
 
(q)           Regulatory Approvals. Each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of this Agreement and the consummation of
the transactions herein contemplated has been obtained or made and is in full
force and effect.
 
(r)            Conduct of Business. The Company is not in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company and the Company will not conduct its business in
violation of any of the foregoing, except in all cases for possible violations
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
(s)            Intellectual Property. Except as described in the SEC Filings or
in any document incorporated by reference therein, the Company holds all
material licenses, certificates and permits from governmental authorities which
are necessary to the conduct of their businesses in the manner in which they are
being conducted; the Company owns or possesses the right to use all patents,
patent rights, trademarks, trade names, service marks, service names,
copyrights, license rights, know-how (including trade secrets and other
unpatented and unpatentable proprietary or confidential information, systems or
procedures) and other intellectual property rights ("Intellectual Property")
necessary to carry on their business in all material respects in the manner in
which it is being conducted; the Company has not infringed, and the Company has
not received notice of conflict with, any Intellectual Property of any other
person or entity. The Company has taken all steps reasonably necessary to secure
ownership interests in Intellectual Property created for it by any contractors.
There are no outstanding options, licenses or agreements of any kind relating to
the Intellectual Property of the Company that are required to be described in
the SEC Filings and are not described therein in all material respects. The
Company is not a party to or bound by any options, licenses or agreements with
respect to the Intellectual Property of any other person or entity that are
required to be set forth in the SEC Filings and are not described therein in all
material respects. None of the technology employed by the Company and material
to the Company's business has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or, to the
Company's knowledge, any of its officers, directors or employees or, to the
Company's knowledge, otherwise in violation of the rights of any persons; the
Company has not received any written or oral communications alleging that the
Company has violated, infringed or conflicted with, or, by conducting its
business as set forth in the SEC Filings, would violate, infringe or conflict
with, any of the Intellectual Property of any other person or entity. Except for
prior infringements by others of Intellectual Property owned by or licensed to
the Company, which the Company, through counsel, has resolved through
cease-and-desist letters, the Company is not aware of any current infringement
by others of Intellectual Property owned by or licensed to the Company.
 
(t)            Manipulation of Prices. Neither the Company, nor to the Company's
knowledge, any of its affiliates, has taken or may take, directly or indirectly,
any action designed to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the shares of Common Stock to facilitate the sale or resale of the
Securities.
 
(u)           Investment Company Act. The Company is not, and after giving
effect to the offering and sale of the Securities contemplated hereunder and for
so long any Buyer holds any Securities, will not be an "investment company"
within the meaning of such term under the Investment Company Act of 1940 as
amended and the rules and regulations of the SEC thereunder.

 
7

--------------------------------------------------------------------------------

 

(v)           Internal Accounting Controls.
 
(i)           Except as disclosed in the SEC Filings, the Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management's
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(ii)         The Company has established and maintains "disclosure controls and
procedures" (as defined in Rules 13a-15(e) and 15d-15(e) under the 1934 Act);
except as disclosed in the SEC Filings, the Company's "disclosure controls and
procedures" are reasonably designed to ensure that all information (both
financial and non-financial) required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported within the time periods specified in the rules and
regulations of the 1934 Act, and that all such information is accumulated and
communicated to the Company's management as appropriate to allow timely
decisions regarding required disclosure and to make the certifications of the
Chief Executive Officer and Chief Financial Officer of the Company required
under the 1934 Act with respect to such reports.
 
(w)           Industry and Market Data. The statistical, industry-related and
market-related data included in the Annual Report, if any, are based on or
derived from sources which the Company reasonably and in good faith believes are
reliable and accurate, and such data agree in all material respects with the
sources from which they are derived.
 
(x)           Money Laundering Laws. The operations of the Company is and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
"Money Laundering Laws"), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any or its subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company's knowledge, threatened.
 
(y)           Office of Foreign Assets Control. Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department ("OFAC"); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
 
(z)           Reserved.
 
(aa)           Employee Benefits. The Company is in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder ("ERISA"); no "reportable event" (as defined in
ERISA) has occurred with respect to any "pension plan" (as defined in ERISA) for
which the Company would have any material liability; the Company has not
incurred and does not expect to incur material liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any "pension plan" or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the "Code");
and each "pension plan" for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.

 
8

--------------------------------------------------------------------------------

 

(bb)          Employee Relations. (i) The Company is not a party to any
collective bargaining agreement or employs any member of a union. The Company
believes that its relations with its employees are good. No executive officer of
the Company (as defined in Rule 501(f) of the 1933 Act) has notified the Company
that such officer intends to leave the Company or otherwise terminate such
officer's employment with the Company. No executive officer of the Company is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters, except where such violation would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
 
(ii) The Company is in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
(cc)           Transactions with Affiliates. Except as disclosed in the SEC
Filings, there are no relationships or related-party transactions involving the
Company and to the knowledge of the Company, any other person required to be
described in the SEC Filings which have not been described as required.
 
(dd)           Environmental Laws. The Company is (i) not in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, "environmental laws"), (ii) does not own or operate any real
property contaminated with any substance that is subject to environmental laws,
(iii) is not liable for any off-site disposal or contamination pursuant to any
environmental laws, and (iv) is not subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim would,
individually or in the aggregate, have a Material Adverse Effect; and the
Company is not aware of any pending investigation which would reasonably be
expected to lead to such a claim.
 
(ee)           Listing; 1933 Act Registration. The Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the 1933 Act or the quotation of the Common Stock on the
OTC-QB, nor, has the Company received any notification that the SEC or the
OTC-QB is currently contemplating terminating such registration or quotation.
 
(ff)           Contributions; Foreign Corrupt Practices. The Company has not
made any contribution or other payment to any official of, or candidate for, any
federal, state or foreign office in violation of any law.
 
(gg)          No Integrated Offering. The Company has not sold or issued any
securities that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the 1933 Act, the Rules and
Regulations or the interpretations thereof by the SEC. None of the Company, any
of its affiliates, and any person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its affiliates and any person acting on their behalf will take any
action or steps referred to in the preceding sentence that would cause the
offering of the Securities to be integrated with other offerings for purposes of
any such applicable stockholder approval provisions.
 
(hh)          Consents.   The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, including the issuance of
the Securities, in each case in accordance with the terms hereof or thereof. The
Company is unaware of any facts or circumstances that might prevent the Company
from obtaining or effecting any of the registration, application or filings
pursuant to the preceding sentence.

 
9

--------------------------------------------------------------------------------

 

(ii)            Acknowledgment Regarding Buyer's Purchase of Securities. The
Company acknowledges and agrees that Buyer is acting solely in the capacity of
an arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that Buyer is not (i) an
officer or director of the Company, (ii) to the knowledge of the Company, an
"affiliate" of the Company (as defined in Rule 144 of the 1933 Act) or (iii) to
the knowledge of the Company, a "beneficial owner" of more than 10% of the
shares of Common Stock (as used in this Agreement, the term "affiliate" shall
have the meaning set forth in Rule 405 of the 1933 Act). The Company further
acknowledges that Buyer is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby, and any advice given by a
Buyer or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer's purchase of the Securities. The Company further
represents to the Buyer that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
 
(jj)            Application of Takeover Protections; Rights Agreement. The
Company and its board of directors have taken all necessary action, if any, in
order to exempt the Company's issuance of the Securities and Buyer's ownership
of the Securities from the provisions of any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation of
the Company or the laws of the state of its incorporation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company's issuance of
Securities and each Buyer's ownership of the Securities). The Company does not
have any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
 
(ii)            Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
(jj)            Transfer Taxes. On the Closing Date, all stock transfer or other
similar taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Securities to be sold to Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
 
(kk)          Shell Company Status. The Company is not, and has not been in the
last twelve (12) months, an issuer identified in Rule 144(i)(1).
 
(ll)            Solvency. The Company and its Subsidiaries, individually and on
a consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Section 3(oo), "Insolvent"
means, with respect to any person  (i) the present fair saleable value of such
person's assets is less than the amount required to pay such person's total
indebtedness, (ii) such person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) such person intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) such person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
 
4.           COVENANTS.
 
(a)            Best Efforts. Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.
 
(b)           Use of Proceeds. The Company will use the proceeds from the sale
of the Securities for general corporate purposes, including general and
administrative expenses and not for (i) the repayment of any outstanding
indebtedness of the Company outside the ordinary course of business or (ii) the
redemption or repurchase of any of its equity securities.

 
10

--------------------------------------------------------------------------------

 

 (c)           Pledge of Securities. The Company acknowledges and agrees that
the Securities may be pledged by any holder of Securities (an “Investor“) in
connection with a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
1933 Act and who agrees to be bound by the provisions of this Agreement. If
Investor effects such a pledge of Securities, it shall not be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document. At the
Investor’s expense, the Company hereby agrees, subject to applicable securities
laws, to execute and deliver such documentation as a pledgee of the Securities
may reasonably request in connection with a pledge of the Securities to such
pledgee by an Investor.
 
(d)           Disclosure of Transactions and Other Material Information. Without
the prior written consent of Buyer, neither the Company nor any of its
affiliates shall disclose the name of Buyer in any filing, announcement, release
or otherwise unless such disclosure is required by law or
regulation   Notwithstanding the foregoing, the Buyer acknowledges that this
Agreement is required to be filed as an exhibit to a Form 8-K with the SEC
within four (4) business days and consents to such filing.
 
(e)            Reservation of Shares. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than the maximum number of shares of Common Stock issuable
upon conversion of the Preferred Shares (without taking into account any
limitations on the exercise of the Preferred Shares).
 
(f)            Additional Issuances of Securities.
 
(i)           For purposes of this Section 4(f), the following definitions shall
apply.
 
(1)         "Approved Stock Plan" means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company.
 
(2)         "Common Stock Equivalents" means, collectively, Options and
Convertible Securities.
 
(3)         "Convertible Securities" means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for Common Stock.
 
(4)         "Excluded Securities" means any Common Stock issued or issuable: (i)
in connection with any Approved Stock Plan, (ii) upon conversion of the
Preferred Shares; and (iii) upon exercise of any Options or Convertible
Securities which are outstanding on the day immediately preceding the date
hereof, provided that the terms of such Options or Convertible Securities are
not amended, modified or changed on or after the date hereof.
 
(5)         "Options" means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
(ii)          From the date hereof until the ninetieth (90th) day after the
Closing Date (the "Trigger Date"), the Company will not (A), directly or
indirectly, file any registration statement, amendment to a registration
statement or prospectus with the SEC, (B) directly or indirectly, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its or its
Subsidiaries' equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents or (C) be party to any solicitations, negotiations or discussions
with regard to the foregoing. The restrictions contained in this subsection
paragraph shall not apply in connection with the issuance of any Excluded
Securities.

 
11

--------------------------------------------------------------------------------

 

(g)         Closing Documents. On or prior to fourteen (14) calendar days after
the Closing Date, the Company agrees to deliver, or cause to be delivered, to
the Buyer executed copies of the Transaction Documents, Securities and other
documents required to be delivered to any party pursuant to Section 7 hereof.
 
(h)         No Dilution. The Company shall not sell or issue any additional
shares of series A convertible preferred stock without the prior written consent
of the Buyer, which consent may be withheld by Buyer in its sole discretion.
 
5            REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a)           Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Preferred Shares in
which the Company shall record the name and address of Buyer (including the name
and address of each transferee)), the number of Common Shares issuable upon
conversion of the Preferred Shares. The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.
 
(b)           Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent in the form of Exhibit D attached hereto (the
"Irrevocable Transfer Agent Instructions"), and any subsequent transfer agent,
to issue certificates or, provided that the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer Program, cause the Transfer Agent to
issue such certificates to the Buyer by electronic delivery at the applicable
balance account at the Depository Trust Company (“DTC”) through its
Deposit/Withdrawal at Custodian system to the applicable balance accounts at
DTC, registered in the name of Buyer or its respective nominee(s), for the
Common Shares into which the Preferred Shares are convertible in such amounts as
specified from time to time by Buyer to the Company upon conversion of the
Preferred Shares. The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 5
will be given by the Company to the Transfer Agent, and any subsequent transfer
agent with respect to the Common Shares, and that the Common Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the other Transaction Documents.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Buyer. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
6.           CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Preferred Shares
to Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company's sole benefit and may be waived by the Company at any time in
its sole discretion by providing Buyer with prior written notice thereof:
 
(i)             Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company.
 
(ii)           Buyer shall have delivered to the Company the Purchase Price for
the Preferred Shares being purchased by Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.
 
(iii)           The representations and warranties of Buyer shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date), and Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by Buyer at or prior to the Closing Date.

 
12

--------------------------------------------------------------------------------

 

(iv)           No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.
 
(v)           The Buyer shall have delivered to Company such other documents
relating to the transactions contemplated by this Agreement as the Company or
its counsel may reasonably request.
 
7.             CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE.
 
The obligation of Buyer hereunder to purchase the Preferred Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for Buyer's sole
benefit and may be waived by Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:
 
(i)           The Company shall have duly executed and delivered to Buyer (1)
each of the Transaction Documents (2) the Preferred Shares (allocated in such
amounts as Buyer shall request), being purchased by Buyer at the Closing
pursuant to this Agreement and (3) a copy of Irrevocable Instructions to the
Transfer Agent in the form of Exhibit A attached hereto, which instructions
shall have been acknowledged in writing by the Company’s transfer
agent.  Notwithstanding anything else to the foregoing in this Agreement, Buyer
hereby consents to delivery of the Preferred Shares within three (3) business
days after the Closing Date.
 
(ii)           The Company shall have delivered to Buyer a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in such entity's jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, as of a date within
forty-five (45) days of the Closing Date and, if applicable, qualification as a
foreign corporation in good standing in each jurisdictions in which the Company
conducts business.
 
(iii)           The Company shall have delivered to Buyer a copy of the Articles
of Incorporation, as amended.
 
(v)           The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(1) the resolutions adopted by the Company's Board of Directors in a form
reasonably acceptable to Buyer, (2) the Articles of Incorporation and (3) the
Bylaws, each as in effect at the Closing, in the form attached hereto as Exhibit
B.
 
(vi)           The representations and warranties of the Company shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date) and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date. Buyer shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Closing Date, to the foregoing
effect in the form attached hereto as Exhibit C.
 
(vii)           The Company shall have delivered to Buyer a letter from the
Transfer Agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.
 
(viii)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.
 
 (ix)           No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 
13

--------------------------------------------------------------------------------

 

(x)           The Company shall have delivered to Buyer such other documents
relating to the transactions contemplated by this Agreement as Buyer or its
counsel may reasonably request.
 
8.            RIGHT OF FIRST REFUSAL.
 
Until one year following the Closing Date or until the Holder no longer holds
any securities of the Company, whichever occurs first, the Buyer shall be given
not less than five (5) business days prior written notice of any proposed sale
by the Company of any shares of common or preferred stock (“Other Offering”),
except in connection with the Excepted Issuances (as defined below).  If Buyer
elects to exercise its rights pursuant to this Section 8, the Buyer shall have
the right during the five (5) business days following receipt of the notice to
purchase up to all of such offered common or preferred stock in accordance with
the terms and conditions set forth in the notice of sale.  In the event such
terms and conditions are materially modified during the notice period, Buyers
shall be given prompt notice of such material modification and shall have the
right during the ten (10) business days following the notice of modification to
exercise such right.  “Excepted Issuances” shall mean: (i) full or partial
consideration in connection with a strategic synergistic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity, (ii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not for the purpose of raising capital, (iii) the
Company’s issuance of Common Stock or the issuances or grants of options to
purchase Common Stock to employees, directors, and consultants, pursuant to a
stock option or incentive plan approved by the Company’s shareholders, (iv)
securities upon the exercise or exchange of or conversion of any securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement on the terms in effect on
the Closing Date, and (v) as a result of the conversion of any Preferred Shares
issued pursuant to this Agreement.
 
9.            PIGGYBACK REGISTRATION RIGHTS.
 
For a period of twenty-four (24) months following the Closing Date, if the
Company proposes to file a registration statement with respect to any class of
its equity securities and included in such registration statement are securities
held for the account of one or more holders of securities of the Company, but
excluding any registration statements (i) on Form S-4 or S-8 (or any successor
or substantially similar form), or of any employee stock option, stock purchase
or compensation plan or of securities issued or issuable pursuant to any such
plan, or a dividend reinvestment plan, (ii) otherwise relating to any employee,
benefit plan or corporate reorganization or other transactions covered by Rule
145 promulgated under the 1933 Act, or (iii) on any registration form that does
not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement
covering the resale of the Conversion Shares), then the Company shall in each
case give written notice of the proposed filing to Buyer at least twenty (20)
business days before the anticipated filing date of the registration statement
by the Company, which the Company notice must offer to Buyer the opportunity to
have any or all of the Conversion Shares included in that registration
statement. If Buyer wishes to have any of those Conversion Shares or any shares
of Common Stock held by the Buyer registered under this Section 9(b), Buyer must
so advise the Company in writing within ten (10) business days after the date of
his receipt of that notice, specifying how many of the Conversion Shares it
wishes to have so registered, and the Company shall include in that registration
statement all Conversion Shares or shares of Common Stock that Buyer has
requested be included therein subject to the provisions of the next sentence.
Notwithstanding the foregoing, if the underwriter for the offering being
registered shall determine and advise the Company in writing that marketing
factors require a limitation in the number of securities that can be sold in the
offering, then the Company will include in such registration the securities
requested to be included pro rata among all holders with such piggyback rights
on the basis of the number of securities requested to be included by such
holders; provided that no shares of any executive officers of directors shall be
included in such registration statement unless all of the Holder’s shares are
included and provided, further that if any shares of any holders with piggyback
rights are included then the Holder shall be entitled to register at least
twenty-five percent (25%) of its Conversion Shares or shares of Common
Stock.  In furtherance and not in limitation of the foregoing, the Buyer shall
have no rights pursuant to this Article 9 at such time as all of the Buyer’s
Conversion Shares may be sold without limitation pursuant to Rule 144 and
without any requirements applicable to the Company such as current public
information requirements.

 
14

--------------------------------------------------------------------------------

 
 
10.           MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 (b)           Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same Agreement.  This Agreement, to the extent delivered by means of
a facsimile machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person.  At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties.  No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.
 
(c)           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e)           Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyer, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Buyer, and any amendment to this Agreement made in conformity
with the provisions of this Section 8(e) shall be binding upon the Buyer and
holders of Securities as applicable. No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding.

 
15

--------------------------------------------------------------------------------

 

(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:
 
Energy Telecom, Inc.
3501-B N. Ponce de Leon Blvd., #393
St. Augustine, Florida 32084
 
with a copy (for informational purposes only) to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Telephone: (212) 930-9700
Facsimile: (212) 930-9725
Attention: James M. Turner, Esq.


If to the Transfer Agent:
 
Securities Transfer Corporation
2591 Dallas Parkway, Suite 102
Frisco, Texas 75034
Telephone: (972) 963-0012
Facsimile: (469) 633-0088
Attention: Marilyn Fox


If to Buyer:


Normandia Capital
c/o Gracin & Marlow, LLP
405 Lexington Avenue, 26th Floor
New York, New York 10174
Telephone: (212) 907-6457
Facsimile: (212) 208-4657
Attention: Leslie Marlow, Esq.


to its address and facsimile number set forth above, or to such other address
and/or facsimile number and/or to the attention of such other Person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender's
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 
16

--------------------------------------------------------------------------------

 

 (g)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Buyer. Buyer may assign some or all of its rights hereunder
without the consent of the Company, in which event such assignee shall be deemed
to be Buyer hereunder with respect to such assigned rights.
 
(h)           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)             Survival. The representations and warranties of the Company and
the Buyer contained in Sections 2 and 3, and the agreements and covenants set
forth in Sections 4, 5 and 8 shall survive the Closing.
 
(j)            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
are reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k)           Indemnification. (i) In consideration of Buyer's execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless Buyer
and each other holder of the Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing persons' agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Indemnitees"), as incurred, from and against
any and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys' fees
and disbursements (the "Indemnified Liabilities"), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
that is not an affiliate of such Indemnitee (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of  Buyer or holder of the Securities as
an investor in the Company pursuant to the transactions contemplated by the
Transaction Documents, provided, however, that such Indemnified Liabilities,
shall in no event exceed the net proceeds received by the Company from the Buyer
as a result of the sale of the Securities to the Buyer pursuant to this
Agreement. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. 
 
 (ii)           Promptly after receipt by an Indemnitee under this Section 8(k)
of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 8(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. Legal counsel referred to in the immediately preceding sentence
shall be selected by the Buyer. The Indemnitee shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Indemnified Liabilities by the indemnifying party and shall furnish to
the indemnifying party all information reasonably available to the Indemnitee
that relates to such action or Indemnified Liabilities. The indemnifying party
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made. The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 8(k),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 
17

--------------------------------------------------------------------------------

 

(iii)           The indemnification required by this Section 8(k) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.
 
(iv)           The indemnity agreements contained herein shall be in addition to
(x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.
 
(l)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(m)           Remedies. Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyer. The Company
therefore agrees that the Buyer shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
(n)           Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then Buyer may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
(o)           Payment Set Aside. To the extent that the Company makes a payment
or payments to the Buyer hereunder or pursuant to any of the other Transaction
Documents or the Buyer enforces or exercises its rights hereunder or thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 
18

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Securities Purchase Agreement to be duly executed as of the date
first written above.



 
COMPANY:
     
ENERGY TELECOM, INC.
 
     
By:
     
Name:
   
Title:
 
 
 
 

[Signature Page to Securities
Purchase Agreement]



 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Securities Purchase Agreement to be duly executed as of the date
first written above.





 
BUYER:
 
 
NORMANDIA CAPITAL
 
 
 
By;  _________________________________
 
        Name:
        Title:
   


 
20

--------------------------------------------------------------------------------

 

EXHIBITS

   



Exhibit A
Certificate of Designation, Rights and Preferences of the Series A Convertible
Preferred Stock
Exhibit B
Form of Secretary's Certificate

Exhibit C
Form of Officer's Certificate
Exhibit D
Form of Irrevocable Transfer Agent Instructions



21


--------------------------------------------------------------------------------